     Case 2:19-cr-00071-RFB-BNW Document 146 Filed 01/13/21 Page 1 of 1


 1    YAMPOLSKY & MARGOLIS
      ATTORNEYS AT LAW
 2    MACE J. YAMPOLSKY
      Nevada Bar No. 01945
 3    JASON R. MARGOLIS
      Nevada Bar No. 12439
 4    625 South Sixth Street
      Las Vegas, Nevada 89101
 5    (702) 385-9777; Fax: (702) 385-3001

 6
                                UNITED STATES DISTRICT COURT
 7
                                      DISTRICT OF NEVADA
 8
      UNITED STATES OF AMERICA,                       CASE NO.: 2:19-cr-00071-RFB-NJK
 9
                                 Plaintiff,
10    vs.
                                                      NOTICE OF REQUEST TO BE
11    MIGUEL ANGEL PLASCENCIA-REYES,                  REMOVED FROM CM/ECF
                                                      ELECTRONIC NOTICE LIST
12                               Defendant.

13

14
              MIGUEL ANGEL PLASCENCIA-REYES, by and through her counsel of record hereby
15
      submits the following Notice of Request to be Removed from the CM/ECF Electronic Notice
16
      List.
17

18
              DATED this 13th    day of January, 2021.
19

20

21                                                       RICHARD F. BOULWARE, II
22                                                       UNITED STATES DISTRICT JUDGE

23
           /s/ Mace J. Yampolsky
24    YAMPOLSKY & MARGOLIS
      MACE J. YAMPOLSKY
25    Nevada Bar No. 01945
      JASON R. MARGOLIS
26    Nevada Bar No. 12439
      625 South Sixth Street
27    Las Vegas, Nevada 89101
      (702) 385-9777; Fax: (702) 385-3001
28

                                                  1
